Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This is a corrected NOA to cancel claim 18 which depended from cancelled claim 7.  
	Claims 1-3, 5, 6, 8-17, 19, and 20 are pending and are allowed herein.
	Claims 4, 7, and 18 are cancelled herein.
	Claims 1, 2, 5, 6, 11-15, and 17 are amended herein.
Authorization for this Examiner’s amendment was given in an interview with Attorney Florek on 03/03/2022.

The application has been amended as follows: 
(currently amended) An amide having general formula (I):
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

					  



                                                     (I)
wherein:	
- 	R1 represents a C1-C12 alkoxyl, a C1-C12 haloalkoxyl, a C3-C18 cycloalkoxyl, a -NR4R5 group;
2 represents 2-C13 acyl, a C2-C12 alkanoyloxyalkyl C1-C12, a C2-C12 haloalkanoyloxyalkyl C1-C12, a C1-C12 alkoxy-C1-C12-alkanoyloxyalkyl C1-C12, a  C1-C12 haloalkoxy-C1-C12-alkanoyloxyalkyl C1-C12,  a C3-C18 cycloalkoxy-C1-C12-alkanoyloxyalkyl C1-C12, an aryloxy C1-C12 alkanoyloxyalkyl C1-C12, a benzyloxy C1-C12 alkanoyloxyalkyl C1-C12¸  a C4-C18 cycloalkanoyloxyalkyl C1-C12,  a C1-C12 aroyloxyalkyl, a C1-C12 benzoyloxyalkyl, a C1-C12 heterocyclylcarbonyloxyalkyl, a C1-C12 alkyloxyalkyl C1-C12, a C1-C12 haloalkyloxyalkyl C1-C12, a C1-C12 alkoxy- C1-C12-alkyloxyalkyl C1-C12, a C1-C12 haloalkoxy-C1-C12-alkyloxyalkyl C1-C12, a C3-C18 cycloalkoxy C1-C12-alkyloxyalkyl C1-C12, an aryloxy C1-C12-alkyloxyalkyl C1-C12, a benzyloxy C1-C12-alkyloxyalkyl C1-C12, a C3-C18 cycloalkyloxyalkyl C1-C12, a C1-C12 aryloxyalkyl,  a C1-C12 benzyloxyalkyl; a C1-C12 heterocyclyloxyalkyl, a C4-C12 alkanoylthioalkyl C1-C12, a C2-C12 haloalkanoylthioalkyl C1-C12, a C4-C18 cycloalkanoylthioalkyl C1-C12,  a C1-C12 aroylthioalkyl, a C1-C12 benzoylthioalkyl; a C1-C12 heterocyclylcarbonylthioalkyl, a C1-C12 alkylthioalkyl C1-C12, a C1-C12 haloalkylthioalkyl C1-C12, a C1-C12 alkoxy-C1-C12-alkylthioalkyl C1-C12, a C1-C12 haloalkoxy-C1-C12-alkylthioalkyl C1-C12, a C3-C18 cycloalkoxy C1-C12-alkylthioalkyl C1-C12, a C1-C12 aryloxy alkylthioalkyl C1-C12, a C1-C12 benzyloxy alkylthioalkyl C1-C12¸ a C3-C18 cycloalkylthioalkyl C1-C12, a C1-C12 benzylthioalkyl, a C1-C12 arylthioalkyl, a C1-C12 heterocyclylthioalkyl, a C2-C12 alkanoylaminoalkyl C1-C12, a C2-C12 haloalkanoylaminoalkyl C1-C12, a C4-C18 cycloalkanoylaminoalkyl C1-C12, a C1-C12 aroylaminoalkyl, a C1-C12 benzoylaminoalkyl, a C1-C12 heterocyclylcarbonylaminoalkyl, a C1-C12 hetero-cyclylaminoalkyl, a C4-C18 cycloalkylaminoalkyl C1-C12, a tetrahydropyranyl, a C1-C12 trimethylsilyloxyalkyl, a C1-C12 trimethylsilyl-ethoxyalkyl;
-	R1 and R2 together with the carbon atoms to which they are bound can form a 1,3-oxazole ring;
- 	R3 represents a hydrogen atom, a C1-C12 alkyl, a C3-C18 cycloalkyl;
4 and R5, the same or different, represent a hydrogen atom, an aminocarbonyl group, a methylaminocarbonyl group, a dimethylaminocarbonyl group,  a C1-C12 alkyl, a formyl, a C2-C13 acyl, a C2-C13 haloalkylcarbonyl, a benzyl group, an aroyl group, a C2-C13 alkoxycarbonyl, a C1-C12 alkoxyalkyl C1-C12;  a C1-C12 alkanoyloxyalkyl C1-C12, a C1-C12 haloalkanoyloxyalkyl C1-C12, a C3-C18 cycloalkanoyloxyalkyl C1-C12, a C1-C12 aroyloxyalkyl, a C1-C12 heterocyclylcarbonyloxyalkyl, a C1-C12 aryloxyalkyl, a C1-C12 heterocyclyloxyalkyl, a C1-C12 alkanoylthioalkyl C1-C12, a C1-C12 halo-alkanoylthioalkyl C1-C12, a C3-C18 cycloalkanoylthioalkyl C1-C12, a C1-C12 aroylthioalkyl, a C1-C12 heterocyclylthioalkyl, a C1-C12 arylthioalkyl, a C1-C12 alkanoylaminoalkyl C1-C12, a C1-C12 haloalkanoylaminoalkyl C1-C12, a C3-C18 cycloalkanoylaminoalkyl C1-C12, a C1-C12 aroylaminoalkyl, a C1-C12 heterocyclylaminoalkyl;
- 	A represents a direct bond or a C1-C12 alkyl;
-	Y represents an oxygen or sulfur atom;
- 	Z represents an oxygen or sulfur atom;
- 	X represents a halogen atom, a CN group, a NO2 group;
-	n represents a number ranging from 0 to 3;
- 	G represents a C3-C18 cycloalkyl containing from 0 to 3 heteroatoms selected from the group consisting of O, N, S, a C3-C18 cycloalkenyl containing from 1 to 3 unsaturations and from 0 to 3 heteroatoms selected from the group consisting of O, N, S, a C6-C20 bicycloalkyl containing from 0 to 3 heteroatoms selected from O, N, S, a C6-C20 bicycloalkenyl containing from 1 to 3 unsaturations and from 0 to 3 heteroatoms selected from the group consisting of O, N, S, adamantyl, said cyclic groups being optionally substituted with 1 to 3 groups, the same or different, selected from the group consisting of C1-C6 alkyl, C3-C12 cycloalkyl, benzyl and with the possibility of incorporating in said 3;
with the proviso that 
if R1 represents a -NR4R5 group wherein R4 is a hydrogen atom and R5 is an aminocarbonyl group, a methylaminocarbonyl group, a dimethylaminocarbonyl group, a formyl, a C2-C13 acyl, a C2-C13 alkoxycarbonyl, and R2 and R3 represent a hydrogen atom, and Y is an oxygen atom, G cannot be a C3-C12 cycloalkyl, a C3-C12 cycloalkenyl and a C3-C8 cycloalkyl containing from 0 to 3 heteroatoms selected from O, N, S.
(currently amended) The amide according to claim 1, wherein:
 -	R1 represents a C1-C6 alkoxyl, a C1-C6 haloalkoxyl, a C3-C12 cycloalkoxyl, a -NR4R5 group;
- 	R2  represents 2-C7 acyl, a C2-C7 alkanoyloxyalkyl C1-C6,  a C2-C7 haloalkanoyloxyalkyl C1-C6,  a C1-C6 alkoxy-C1-C6-alkanoyloxyalkyl C1-C6, a  C1-C6  haloalkoxy-C1-C6-alkanoyloxyalkyl C1-C6,  a C3-C12 cycloalkoxy-C1-C6-alkanoyloxyalkyl C1-C6, an aryloxy C1-C6 alkanoyloxyalkyl C1-C6, a benzyloxy C1-C6 alkanoyloxyalkyl C1-C6¸ a C4-C12 cycloalkanoyloxyalkyl C1-C6, a C1-C6 aroyloxyalkyl, a C1-C6 benzoyloxyalkyl, a C1-C6 heterocyclylcarbonyloxyalkyl, a C1-C6 alkyloxyalkyl C1-C6, a C1-C6 haloalkyloxyalkyl C1-C6, a C1-C6 alkoxy- C1-C6-alkyloxyalkyl C1-C6, a C1-C6 haloalkoxy-C1-C6-alkyloxyalkyl C1-C6, a C3-C12 cycloalkoxy C1-C6-alkyloxyalkyl C1-C6, an aryloxy C1-C6-alkyloxyalkyl C1-C6, a benzyloxy C1-C6-alkyloxyalkyl C1-C6, a C3-C12 cycloalkyloxyalkyl C1-C6, a C1-C6 aryloxyalkyl, a C1-C6 benzyloxyalkyl; a C1-C6 heterocyclyloxyalkyl, a C4-C6  alkanoylthioalkyl C1-C6, a C2-C6 haloalkanoylthioalkyl C1-C6, a C4-C12 cycloalkanoylthioalkyl C1-C6, a C1-C6 aroylthioalkyl, a C1-C6  benzoylthioalkyl; a C1-C6  heterocyclylcarbonylthioalkyl, a C1-C6 alkylthioalkyl C1-C6, a C1-C6 haloalkylthioalkyl C1-C6, a C1-C6 alkoxy-C1-C6-alkylthioalkyl C1-C6, a C1-C6 haloalkoxy-C1-C6-alkylthioalkyl C1-6, a C3-C12 cycloalkoxy C1-C6 alkylthioalkyl C1-C6, a C1-C6 aryloxy alkylthioalkyl C1-C6, a C1-C6 benzyloxy alkylthioalkyl C1-C6¸ a C3-C12 cycloalkylthioalkyl C1-C6, a C1-C6 benzylthioalkyl, a C1-C6 arylthioalkyl, a C1-C6  heterocyclylthioalkyl, a  C2-C6 alkanoylaminoalkyl C1-C6, a C2-C6 haloalkanoylaminoalkyl C1-C6, a C4-C12 cycloalkanoylaminoalkyl C1-C6, a C1-C6 aroylaminoalkyl, a C1-C6 benzoylaminoalkyl, a C1-C6 heterocyclylcarbonylaminoalkyl, a C1-C6 heterocyclylaminoalkyl, a C4-C12 cycloalkylaminoalkyl C1-C6, a tetrahydropyranyl, a C1-C6 trimethylsilyloxyalkyl, a C1-C6 trimethylsilyl-ethoxyalkyl;
- 	R3 represents a hydrogen atom, a C1-C6 alkyl, a C3-C12 cycloalkyl;
-	R4 and R5, the same or different, represent a hydrogen atom, an aminocarbonyl group, a methylaminocarbonyl group, a dimethylaminocarbonyl group, a C1-C6 alkyl, a formyl, a C2-C7 acyl, a C2-C7 haloalkylcarbonyl, a benzyl group,  an aroyl group, a C2-C7 alkoxycarbonyl, a C1-C6 alkoxyalkyl C1-C6;  a C1-C6 alkanoyloxyalkyl C1-C6,  a C1-C6  haloalkanoyloxyalkyl C1-C12,  a C3-C12 cycloalkanoyloxyalkyl C1-C6, a C1-C6 aroyloxyalkyl, a C1-C6 heterocyclylcarbonyloxyalkyl, a C1-C6  aryloxyalkyl, a C1-C6  heterocyclyloxyalkyl, a C1-C6  alkanoylthioalkyl C1-C6, a C1-C6 haloalkanoylthioalkyl C1-C6, a C3-C12 cycloalkanoylthioalkyl C1-C6, a C1-C6 aroylthioalkyl, a C1-C6 heterocyclylthioalkyl, a C1-C6  arylthioalkyl, a C1-C6 alkanoylaminoalkyl C1-C6, a C1-C6 haloalkanoylaminoalkyl C1-C6, a C3-C12 cycloalkanoylaminoalkyl C1-C6, a C1-C6 aroylaminoalkyl, a C1-C6 heterocyclylaminoalkyl;
- 	A represents a direct bond or a C1-C6 alkyl;
-	Y represents an oxygen or sulfur atom;
- 	X represents a halogen atom, a CN group, a NO2 group;
-	n represents a number ranging from 0 to 1;
3-C12 cycloalkyl containing from 0 to 3 heteroatoms selected from O, N, S, a C3-C12 cycloalkenyl containing from 1 to 3 unsaturations and from 0 to 3 heteroatoms selected from the group consisting of O, N, S, a C6-C16 bicycloalkyl containing from 0 to 3 heteroatoms selected from O, N, S, a C6-C16 bicycloalkenyl containing from 1 to 3 unsaturations and from 0 to 3 heteroatoms selected from O, N, S, adamantyl, said cyclic groups being optionally substituted with 1 to 3 groups, the same or different, selected from the group consisting of C1-C6 alkyl, C3-C12 cycloalkyl, benzyl and with the possibility of incorporating in said cyclic structure one or more groups selected from the group consisting of: C=O, C(=O)O, C(=O)S, C(=S)O, C(=S)S, and C(=O)NR3.
4.	(cancelled) 
5.	(currently amended) The amide according to claim 1, selected from compounds having general formula (I) wherein R1, R2, R3, Y, Z, X, n, A, G have the meanings indicated in the following table

Comp.
R1
R2
R3
Y
Z
A
X
n
G
1.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

2.
NHCHO

    PNG
    media_image4.png
    81
    110
    media_image4.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale


NHCHO

    PNG
    media_image5.png
    87
    117
    media_image5.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

4.
NR2CHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

5.
NR2CHO

    PNG
    media_image4.png
    81
    110
    media_image4.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

6.
NR2CHO

    PNG
    media_image5.png
    87
    117
    media_image5.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

7.
NR22

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

8.
NR22

    PNG
    media_image4.png
    81
    110
    media_image4.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

9.
NR22

    PNG
    media_image5.png
    87
    117
    media_image5.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale


NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

11.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image7.png
    97
    117
    media_image7.png
    Greyscale

12.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image8.png
    66
    92
    media_image8.png
    Greyscale

13.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image9.png
    89
    98
    media_image9.png
    Greyscale

14.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image10.png
    152
    144
    media_image10.png
    Greyscale

15.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image11.png
    118
    151
    media_image11.png
    Greyscale

16.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image12.png
    88
    96
    media_image12.png
    Greyscale


NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image13.png
    122
    73
    media_image13.png
    Greyscale

18.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image14.png
    66
    74
    media_image14.png
    Greyscale

19.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image15.png
    88
    122
    media_image15.png
    Greyscale

20.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

CH3
O
O
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

21.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

CH3
O
O
-

0

    PNG
    media_image7.png
    97
    117
    media_image7.png
    Greyscale

22.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

CH3
O
O
-

0

    PNG
    media_image9.png
    89
    98
    media_image9.png
    Greyscale

23.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
S
O
-

0

    PNG
    media_image9.png
    89
    98
    media_image9.png
    Greyscale


OCH3

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
S
O
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

25.
NHCHO

    PNG
    media_image16.png
    78
    110
    media_image16.png
    Greyscale

H
S
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

26.
NHCHO

    PNG
    media_image17.png
    61
    90
    media_image17.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

27.
NHCHO

    PNG
    media_image18.png
    38
    104
    media_image18.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

28.
NHCHO

    PNG
    media_image19.png
    59
    104
    media_image19.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

29.
NHCHO

    PNG
    media_image20.png
    61
    146
    media_image20.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

30.
NHCHO

    PNG
    media_image21.png
    62
    73
    media_image21.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale


NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
CH2

0

    PNG
    media_image22.png
    88
    96
    media_image22.png
    Greyscale

32.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
CH2

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

33.
OCH3

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-
5-Cl
1

    PNG
    media_image22.png
    88
    96
    media_image22.png
    Greyscale

34.
OCH3

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-
6-Br
1

    PNG
    media_image22.png
    88
    96
    media_image22.png
    Greyscale

35.
OCH3

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-
4-NO2
1

    PNG
    media_image22.png
    88
    96
    media_image22.png
    Greyscale

36.
NHCHO

      
    PNG
    media_image23.png
    84
    169
    media_image23.png
    Greyscale

H
O
O
CH2

0

    PNG
    media_image22.png
    88
    96
    media_image22.png
    Greyscale

37.
NHCHO

      
    PNG
    media_image24.png
    84
    142
    media_image24.png
    Greyscale


O
O
CH2

0

    PNG
    media_image22.png
    88
    96
    media_image22.png
    Greyscale

38.
NHCHO

      
    PNG
    media_image25.png
    107
    182
    media_image25.png
    Greyscale

H
O
O
CH2

0

    PNG
    media_image22.png
    88
    96
    media_image22.png
    Greyscale

39.
NHCHO

    PNG
    media_image26.png
    61
    90
    media_image26.png
    Greyscale

H
O
O
-

0

    PNG
    media_image22.png
    88
    96
    media_image22.png
    Greyscale

40.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
O
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

41.
NHCHO

    PNG
    media_image28.png
    61
    90
    media_image28.png
    Greyscale

H
S
O


0

    PNG
    media_image22.png
    88
    96
    media_image22.png
    Greyscale

42.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
S
O
-


0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

43.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
O
-

0

    PNG
    media_image29.png
    67
    80
    media_image29.png
    Greyscale

.
NHCHO

      
    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
S
O
-

0

    PNG
    media_image30.png
    67
    80
    media_image30.png
    Greyscale

45.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image29.png
    67
    80
    media_image29.png
    Greyscale

46.
NHCHO

    PNG
    media_image31.png
    61
    110
    media_image31.png
    Greyscale

H
O
O
-

0

    PNG
    media_image29.png
    67
    80
    media_image29.png
    Greyscale

47.
NHCHO

      
    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
O
-

0

    PNG
    media_image32.png
    108
    117
    media_image32.png
    Greyscale

48.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
S
O
-

0

    PNG
    media_image33.png
    108
    117
    media_image33.png
    Greyscale

49.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image33.png
    108
    117
    media_image33.png
    Greyscale

50.
NHCHO

    PNG
    media_image31.png
    61
    110
    media_image31.png
    Greyscale

H
O
O
-

0

    PNG
    media_image33.png
    108
    117
    media_image33.png
    Greyscale











    PNG
    media_image33.png
    108
    117
    media_image33.png
    Greyscale

52.
NHCHO
COCH3
H
O
O
-

0

    PNG
    media_image33.png
    108
    117
    media_image33.png
    Greyscale

53.
NHCHO

    PNG
    media_image31.png
    61
    110
    media_image31.png
    Greyscale

H
O
O
-

0

    PNG
    media_image22.png
    88
    96
    media_image22.png
    Greyscale

54.
NHCHO

    PNG
    media_image31.png
    61
    110
    media_image31.png
    Greyscale

H
O
O
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

55.
NHCHO

    PNG
    media_image31.png
    61
    110
    media_image31.png
    Greyscale

H
O
O
-

0

    PNG
    media_image34.png
    124
    120
    media_image34.png
    Greyscale

56.
NHCHO

    PNG
    media_image35.png
    61
    110
    media_image35.png
    Greyscale

H
O
O
-

0

    PNG
    media_image36.png
    106
    99
    media_image36.png
    Greyscale

57.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
O
-

0

    PNG
    media_image37.png
    106
    99
    media_image37.png
    Greyscale

.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image37.png
    106
    99
    media_image37.png
    Greyscale

59.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
O
-

0

    PNG
    media_image38.png
    124
    120
    media_image38.png
    Greyscale

60.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image38.png
    124
    120
    media_image38.png
    Greyscale

61.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
O
-

0

    PNG
    media_image39.png
    107
    131
    media_image39.png
    Greyscale

62.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image39.png
    107
    131
    media_image39.png
    Greyscale

63.
NHCHO

    PNG
    media_image35.png
    61
    110
    media_image35.png
    Greyscale

H
O
O
-

0

    PNG
    media_image39.png
    107
    131
    media_image39.png
    Greyscale

64.
NHCHO

    PNG
    media_image16.png
    78
    110
    media_image16.png
    Greyscale

H
S
O
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

.
NHCHO

    PNG
    media_image17.png
    61
    90
    media_image17.png
    Greyscale

H
O
O
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

66.
NHCHO

    PNG
    media_image18.png
    38
    104
    media_image18.png
    Greyscale

H
O
O
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

67.
NHCHO

    PNG
    media_image19.png
    59
    104
    media_image19.png
    Greyscale

H
O
O
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

68.
NHCHO

    PNG
    media_image20.png
    61
    146
    media_image20.png
    Greyscale

H
O
O
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

69.
NHCHO

    PNG
    media_image21.png
    62
    73
    media_image21.png
    Greyscale

H
O
O
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

70.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
O
CH2

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale











    PNG
    media_image40.png
    140
    149
    media_image40.png
    Greyscale

72.
NHCHO
COCH3
H
O
O
-

0

    PNG
    media_image40.png
    140
    149
    media_image40.png
    Greyscale

73.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
O
-

0

    PNG
    media_image40.png
    140
    149
    media_image40.png
    Greyscale

74.
NHCHO

    PNG
    media_image35.png
    61
    110
    media_image35.png
    Greyscale

H
O
O
-

0

    PNG
    media_image40.png
    140
    149
    media_image40.png
    Greyscale

75.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image41.png
    140
    149
    media_image41.png
    Greyscale











    PNG
    media_image42.png
    140
    149
    media_image42.png
    Greyscale

77.
NHCHO
COCH3
H
O
O
-

0

    PNG
    media_image42.png
    140
    149
    media_image42.png
    Greyscale

.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
O
-

0

    PNG
    media_image42.png
    140
    149
    media_image42.png
    Greyscale

79.
NHCHO

    PNG
    media_image35.png
    61
    110
    media_image35.png
    Greyscale

H
O
O
-

0

    PNG
    media_image42.png
    140
    149
    media_image42.png
    Greyscale

80.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image43.png
    140
    149
    media_image43.png
    Greyscale











    PNG
    media_image44.png
    108
    149
    media_image44.png
    Greyscale

82.
NHCHO
COCH3
H
O
O
-

0

    PNG
    media_image44.png
    108
    149
    media_image44.png
    Greyscale

83.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
O
-

0

    PNG
    media_image44.png
    108
    149
    media_image44.png
    Greyscale

84.
NHCHO

    PNG
    media_image35.png
    61
    110
    media_image35.png
    Greyscale

H
O
O
-

0

    PNG
    media_image44.png
    108
    149
    media_image44.png
    Greyscale

85.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image45.png
    108
    149
    media_image45.png
    Greyscale











    PNG
    media_image46.png
    123
    184
    media_image46.png
    Greyscale

87.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image47.png
    123
    184
    media_image47.png
    Greyscale

88.
NHCHO
COCH3
H
O
O
-

0

    PNG
    media_image47.png
    123
    184
    media_image47.png
    Greyscale

89.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
O
-

0

    PNG
    media_image47.png
    123
    184
    media_image47.png
    Greyscale

90.
NHCHO

    PNG
    media_image35.png
    61
    110
    media_image35.png
    Greyscale

H
O
O
-

0

    PNG
    media_image47.png
    123
    184
    media_image47.png
    Greyscale

91.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
S
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

92.
NHCHO

    PNG
    media_image4.png
    81
    110
    media_image4.png
    Greyscale

H
O
S
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

93.
NHCHO

    PNG
    media_image5.png
    87
    117
    media_image5.png
    Greyscale

H
O
S
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale


NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
S
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

95.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
S
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

96.
NHCHO

      
    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
S
-

0

    PNG
    media_image32.png
    108
    117
    media_image32.png
    Greyscale

97.
NHCHO

    PNG
    media_image27.png
    61
    90
    media_image27.png
    Greyscale

H
O
S
-

0

    PNG
    media_image38.png
    124
    120
    media_image38.png
    Greyscale

98.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
S
-

0

    PNG
    media_image38.png
    124
    120
    media_image38.png
    Greyscale

99.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
S
-

0

    PNG
    media_image39.png
    107
    131
    media_image39.png
    Greyscale

100.
NHCHO

    PNG
    media_image35.png
    61
    110
    media_image35.png
    Greyscale

H
O
S
-

0

    PNG
    media_image39.png
    107
    131
    media_image39.png
    Greyscale

101.
NHCHO
COCH3
H
O
S
-

0

    PNG
    media_image40.png
    140
    149
    media_image40.png
    Greyscale

.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
S
-

0

    PNG
    media_image41.png
    140
    149
    media_image41.png
    Greyscale

103.
NHCHO
COCH3
H
O
S
-

0

    PNG
    media_image42.png
    140
    149
    media_image42.png
    Greyscale

104.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
S
-

0

    PNG
    media_image43.png
    140
    149
    media_image43.png
    Greyscale

105.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
S
-

0

    PNG
    media_image48.png
    123
    184
    media_image48.png
    Greyscale

106.
NHCHO
COCH3
H
O
S
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

107.
NHCHO
COCH3
H
O
S
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale



6.  (currently amended) The amide according to claim 1, selected from compounds having general formula (I) wherein R1, R2, R3, Y, Z, X, n, A, G have the meanings indicated in the following table

Comp.
R1
R2
R3
Y
Z
A
X
n
G

NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

2.
NHCHO

    PNG
    media_image4.png
    81
    110
    media_image4.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

4.
NR2CHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

10.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

106.
NHCHO
COCH3
H
O
S
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

107.
NHCHO
COCH3
H
O
S
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale



7.	(cancelled) 
11.	(currently amended) The composition according to claim 10, consisting of a compound having formula (I) and a further fungicide, selected from the group consisting of:

C2: compound 1 + tebuconazole;
C3: compound 1 + epoxyconazole;
 	C4: compound 1 + prothioconazole;
 	C5: compound 1 + difenoconazole;
C6: compound 1 + penconazole;
C7: compound 1 + prochloraz;
C8: compound 1 + fenpropimorph;
C9: compound 1 + spiroxamine;
C10: compound 1 + bixafen;
C11: compound 1 + boscalid;
C12: compound 1 + carboxin;
C13: compound 1 + fluopyram;
C14: compound 1 + fluxapyroxad;
C15: compound 1 + isopyrazam;
C16: compound 1 + penthiopyrad;
C17: compound 1 + sedaxane;
C18: compound 1 + azoxystrobin;
C19: compound 1 + dimoxystrobin;
C20: compound 1 + fluoxastrobin;
C21: compound 1 + kresoxim-methyl;
C22 compound 1 + picoxystrobin;
C23: compound 1 + pyraclostrobin;
C24: compound 1 + trifloxystrobin;
C25: compound 1 + metrafenone;
C26: compound 1 + proquinazid;
C27: compound 1 + mepanipyrim;
C28: compound 1 + cyprodinil;
C29: compound 1 + iprodione;
C30: compound 1 + procymidone;
C31: compound 1 + carbendazim;

C33: compound 1 + fluindapyr;
C34: compound 1 + benalaxyl-M;
C35: compound 1 + fenpyrazamine;
C36: compound 1 + fluazinam;
C37: compound 1 + tolclofos-methyl;
C38: compound 1 + mandipropamid;
C39: compound 1 + copper oxychloride;
C40: compound 1 + copper salicylate;
C41: compound 1 + chlorothalonil;
C42: compound 1 + cimoxanil;
C43: compound 1 + dimetomorph;
C44: compound 1 + oxathiapiprolin;
C45: compound 1 + fluopicolide;
C46: compound 2 + tetraconazole;
C47: compound 2 + tebuconazole;
C48: compound 2 + epoxyconazole;
C49: compound 2 + prothioconazole;
C50: compound 2 + difenoconazole;
C51: compound 2 + penconazole;
C52: compound 2 + prochloraz;
C53: compound 2 + fenpropimorph;
C54: compound 2 + spiroxamine;
C55: compound 2 + bixafen;
C56: compound 2 + boscalid;
C57: compound 2 + carboxin;
C58: compound 2 + fluopyram;
C59: compound 2 + fluxapyroxad;
C60: compound 2 + isopyrazam;
C61: compound 2 + penthiopyrad;
C62: compound 2 + sedaxane;

C64: compound 2 + dimoxystrobin;
C65: compound 2 + fluoxastrobin;
C66: compound 2 + kresoxim-methyl;
C67: compound 2 + picoxystrobin;
C68: compound 2 + pyraclostrobin;
C69: compound 2 + trifloxystrobin;
C70: compound 2 + metrafenone;
C71: compound 2 + proquinazid;
C72: compound 2 + mepanipyrim;
C73: compound 2 + cyprodinil;
C74: compound 2 + iprodione;
C75: compound 2 + procymidone;
C76: compound 2 + carbendazim;
C77: compound 2 + thiophanate-methyl;
C78: compound 2 + fluindapyr;
C79: compound 2 + benalaxyl-M;
C80: compound 2 + fenpyrazamine;
C81: compound 2 + fluazinam;
C82: compound 2 + tolclofos-methyl;
C83: compound 2 + mandipropamid;
C84: compound 2 + copper oxychloride;
C85: compound 2 + copper salicylate;
C86: compound 2 + chlorothalonil;
C87: compound 2 + cimoxanil;
C88: compound 2 + dimetomorph;
C89: compound 2 + oxathiopiproline;
C90: compound 2 + fluopicolide;
C91: compound 4 + tetraconazole;
C92: compound 4 + tebuconazole;
C93: compound 4 + epoxyconazole;

C95: compound 4 + difenconazole;
C96: compound 4 + penconazole;
C97: compound 4 + prochloraz;
C98: compound 4 + fenpropimorph;
C99: compound 4 + spiroxamine;
C100: compound 4 + bixafen;
C101: compound 4 + boscalid;
C102: compound 4 + carboxin;
C103: compound 4 + fluopyram;
C104: compound 4 + fluxapyroxad;
C105: compound 4 + isopyrazam;
C106: compound 4 + penthiopyrad;
C107: compound 4 + sedaxane;
C108: compound 4 + azoxystrobin;
C109: compound 4 + dimoxystrobin;
C110: compound 4 + fluoxastrobin;
C111: compound 4 + kresoxim-methyl;
C112: compound 4 + picoxystrobin;
C113: compound 4 + pyraclostrobin;
C114: compound 4 + trifloxystrobin;
C115: compound 4 + metrafenone;
C116: compound 4 + proquinazid;
C117: compound 4 + mepanipyrim;
C118: compound 4 + cyprodinil;
C119: compound 4 + iprodione;
C120: compound 4 + procymidone;
C121: compound 4 + carbendazim;
C122: compound 4 + thiophanate-methyl;
C123: compound 4 + fluindapyr;
C124: compound 4 + benalaxyl-M;

C125: compound 4 + fluazinam;
C126: compound 4 + tolclofos-methyl;
C127: compound 4 + mandipropamid;
C128: compound 4 + copper oxychloride;
C129: compound 4 + copper salicylate;
C130: compound 4 + chlorothalonil;
C131: compound 4 + cimoxanil;
C132: compound 4 + dimetomorph;
C133: compound 4 + oxathiopiproline;
C134: compound 4 + fluopicolide;
C135: compound 1 + pyrachlostrobin;
C136: compound 1 + zoxamide;
C137: compound 1 + ametoctradin;
C138: compound 1 + metiram;
C139: compound 1 + potassium phosphite;
C140: compound 1+ tetraconazole + azoxystrobin,
C141: compound 1 + pyraclostrobin + tetraconazole;
C142: compound 1 + epoxyconazole + azoxystrobin;
C143: compound 1 + pyraclostrobin + epoxyconazole;
C144: compound 1 + azoxystrobin + fluindapyr;
C145: compound 1 + pyraclostrobin + fluindapyr;
C146: compound 1 + fosetyl-aluminium + copper oxychloride;
C147: compound 1 + fosetyl-aluminium + copper salicylate;
C148: compound 1 + fluindapyr+ tetraconazole;
C149: compound 4 + tetraconazole + azoxystrobin;
C150: compound 4 + pyraclostrobin + tetraconazole;
C151: compound 4 + azoxystrobin + fluindapyr;
C152: compound 4+ fluindapyr + tetraconazole,
C153: compound 10 + tetraconazole;
C154: compound 10+ tebuconazole;

 	C156: compound 10 prothioconazole;
 	C157: compound 10+ difenoconazole;
C158: compound 10+ penconazole;
C159: compound 10+ prochloraz;
C160: compound 10+ fenpropimorph;
C161: compound 10+ spiroxamine;
C162: compound 10 + bixafen;
C163: compound 10 + boscalid;
C164: compound 10 + carboxin;
C165: compound 10 + fluopyram;
C166 compound 10 + fluxapyroxad;
C167: compound 10 + isopyrazam;
C168 compound 10 + penthiopyrad;
C169 compound 10 + s0edaxane;
C170: compound 10 + azoxystrobin;
C171: compound 10 + dimoxystrobin;
C172: compound 10 + fluoxastrobin;
C173: compound 10 + kresoxim-methyl;
C174: compound 10 + picoxystrobin;
C175: compound 10 + pyraclostrobin;
C176: compound 10 + trifloxystrobin;
C177: compound 10 + metrafenone;
C178: compound 10 + proquinazid;
C179: compound 10 + mepanipyrim;
C180: compound 10 + cyprodinil;
C181: compound 10 + iprodione;
C182: compound 10 + procymidone;
C183: compound 10 + carbendazim;
C184: compound 10 + thiophanate-methyl;
C185: compound 10 + fluindapyr;

C187: compound 10 + fenpyrazamine;
C188: compound 10 + fluazinam;
C189: compound 10 + tolclofos-methyl;
C190: compound 10 + mandipropamid;
C191: compound 10 + copper oxychloride;
C192: compound 10 + copper salicylate;
C193: compound 10 + chlorothalonil;
C194: compound 10 + cimoxanil;
C195: compound 10 + dimetomorph;
C196: compound 10 + oxathiopiproline;
C197: compound 10 + fluopicolide;
C198: compound 106 + tetraconazole;
C199: compound 106 + tebuconazole;
C200: compound 106 + epoxyconazole;
 	C201: compound 106 + prothioconazole;
 	C202: compound 106 + difenoconazole;
C203: compound 106 + penconazole;
C204: compound 106 + prochloraz;
C205: compound 106 + fenpropimorph;
C206: compound 106 + spiroxamine;
C208: compound 106 + bixafen;
C209: compound 106 + boscalid;
C210: compound 106 + carboxin;
C211: compound 106 + fluopyram;
C212: compound 106 + fluxapyroxad;
C213 compound 106 + isopyrazam;
C214: compound 106 + penthiopyrad;
C215: compound 106 + sedaxane;
C216: compound 106 + azoxystrobin;
C217: compound 106 + dimoxystrobin;

C219: compound 106 + kresoxim-methyl;
C220: compound 106 + picoxystrobin;
C221: compound 106 + pyraclostrobin;
C222: compound 106 + trifloxystrobin;
C223: compound 106 + metrafenone;
C224: compound 106 + proquinazid;
C225: compound 106 + mepanipyrim;
C226: compound 106 + cyprodinil;
C227: compound 106 + iprodione;
C228: compound 106 + procymidone;
C229: compound 106 + carbendazim;
C230: compound 106 + thiophanate-methyl;
C231: compound 106 + fluindapyr;
C232: compound 106 + benalaxyl-M;
C233: compound 106 + fenpyrazamine;
C234: compound 106 + fluazinam;
C235: compound 106 + tolclofos-methyl;
C236: compound 106 + mandipropamid;
C237: compound 106 + copper oxychloride;
C238: compound 106 + copper salicylate;
C239: compound 106 + chlorothalonil;
C240: compound 106 + cimoxanil;
C241: compound 106 + dimetomorph;
C242: compound 106 + oxathiopiproline;
C243: compound 106 + fluopicolide;
C244: compound 107 + tetraconazole;
C245: compound 107 + tebuconazole;
C246: compound 107 + epoxyconazole;
 	C247: compound 107 + prothioconazole;
 	C248: compound 107 + difenoconazole;

C250: compound 107 + prochloraz;
C251: compound 107 + fenpropimorph;
C252: compound 107 + spiroxamine;
C253: compound 107 + bixafen;
C254: compound 107 + boscalid;
C255: compound 107 + carboxin;
C256: compound 107 + fluopyram;
C257: compound 107 + fluxapyroxad;
C258: compound 107 + isopyrazam;
C259: compound 107 + penthiopyrad;
C260: compound 107 + sedaxane;
C261: compound 107 + azoxystrobin;
C262: compound 107 + dimoxystrobin;
C263: compound 107 + fluoxastrobin;
C264: compound 107 + kresoxim-methyl;
C265: compound 107 + picoxystrobin;
C266: compound 107 + pyraclostrobin;
C267: compound 107 + trifloxystrobin;
C268: compound 107 + metrafenone;
C269: compound 107 + proquinazid;
C270: compound 107 + mepanipyrim;
C271: compound 107 + cyprodinil;
C272: compound 107 + iprodione;
C273: compound 107 + procymidone;
C274: compound 107 + carbendazim;
C275: compound 107 + thiophanate-methyl;
C276: compound 107 + fluindapyr;
C277: compound 107 + benalaxyl-M;
C278: compound 107 + fenpyrazamine;
C279: compound 107 + fluazinam;

C281: compound 107 + mandipropamid;
C282: compound 107 + copper oxychloride;
C283: compound 107 + copper salicylate;
C284: compound 107 + chlorothalonil;
C285: compound 107 + cimoxanil;
C286: compound 107 + dimetomorph;
C287: compound 107 + oxathiopiproline;
C288: compound 107 + fluopicolil;
C289: compound 10+ tetraconazole + azoxystrobin,
C290: compound 10 + pyraclostrobin + tetraconazole;
C291: compound 10 + epoxyconazole + azoxystrobin;
C292: compound 10+ pyraclostrobin + epoxyconazole;
C293: compound 10 + azoxystrobin + fluindapyr;
C294: compound 10 + pyraclostrobin + fluindapyr;
C295: compound 10 + fosetyl-aluminium + copper oxychloride;
C296: compound 10 + fosetyl-aluminium + copper salicylate;
C297: compound 10 + fluindapyr+ tetraconazole;
C298: compound 106 + tetraconazole + azoxystrobin,
C299: compound 106 + pyraclostrobin + tetraconazole;
C300: compound 106 + epoxyconazole + azoxystrobin;
C301: compound 106 + pyraclostrobin + epoxyconazole;
C302: compound 106 + azoxystrobin + fluindapyr;
C303: compound 106 + pyraclostrobin + fluindapyr;
C304: compound 106 + fosetyl-aluminium + copper oxychloride;
C305: compound 106 + fosetyl-aluminium + copper salicylate;
C306: compound 106 + fluindapyr+ tetraconazole;
C307: compound 107 + tetraconazole + azoxystrobin,
C308: compound 107 + pyraclostrobin + tetraconazole;
C309: compound 107 + epoxyconazole + azoxystrobin;
C310: compound 107 + pyraclostrobin + epoxyconazole;

C312: compound 107 + pyraclostrobin + fluindapyr;
C313: compound 107 + fosetyl-aluminium + copper oxychloride;
C314: compound 107 + fosetyl-aluminium + copper salicylate;
C315: compound 107 + fluindapyr+ tetraconazole;
wherein compounds 1, 2, 4, 10, 106, 107 are compounds having general formula (I) wherein the substituents have the meanings defined hereunder:

Comp.
R1
R2
R3
Y
Z
X
n
A
G
1.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-
0
-

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

2.
NHCHO

    PNG
    media_image4.png
    81
    110
    media_image4.png
    Greyscale

H
O
O
-
0
-

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

4.
NR2CHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-
0
-

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale

10.
NHCHO

    PNG
    media_image2.png
    78
    110
    media_image2.png
    Greyscale

H
O
O
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

.
NHCHO
COCH3
H
O
S
-

0

    PNG
    media_image6.png
    100
    96
    media_image6.png
    Greyscale

107.
NHCHO
COCH3
H
O
S
-

0

    PNG
    media_image3.png
    88
    96
    media_image3.png
    Greyscale


12.	(currently amended) A method of controlling in agricultural crops, both curative and preventive, and for the control of phytopathogenic bacteria and viruses, comprising applying an amide according to claim 1.
13.	(currently amended) The method according to claim 12, for the control of Plasmopara viticola on vines, Phytophtora infestans and Botrytis Cinerea on tomatoes, Puccinia Recondita, Erisiphae Graminis, Helminthosporium Teres, Septoria Nodorum, Septoria Tritici and Fusarium spp. on cereals, for the control of Phakopsora Pachyrhizi on soybeans, for the control of Uromyces Appendiculatus on beans, for the control of Venturia Inaequalis on apple trees, for the control of Sphaerotheca Fuliginea on cucumbers; for the control of Xanthomonas spp., Pseudomonas spp., Erwinia Amylovora.
14.	(currently amended) A method for controlling , comprising applying a fungicidal composition according to claim 9.
method according to claim 14, for the control of Plasmopara viticola on vines, Phytophtora infestans and Botrytis Cinerea on tomatoes, Phytophtora infestans on potatoes, Puccinia Recondita, Erysiphe Graminis, Helminthosporium Teres, Septoria spp and Fusarium spp. on cereals, for the control of Phakopsora Pachyrhizi on soybeans, for the control of Uromyces Appendiculatus on beans, for the control of Venturia Inaequalis on apple trees, for the control of Sphaerotheca Fuliginea on cucumbers, for the control of Rhizoctonia Solani, Sclerotinia spp, Pythium Ultimum on horticultural plants, for the control of Xanthomonas spp., Pseudomonas spp., Erwinia Amylovora.
17.	(currently amended) A process for preparing a compound having formula (I) according to claim 1, according to the following reaction scheme:

    PNG
    media_image49.png
    123
    362
    media_image49.png
    Greyscale
	



                (VII)                                              (II)


    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale




           (VI)                                                            (VII)
wherein a compound having formula (VII) is obtained by the reaction of a compound R2-Q with a mixture of a compound having formula (VI) dissolved in a solvent selected from 2-Q, Q represents an outgoing group selected from the group consisting of a halogen, or a mesylate [[a triflate, the other substituents having the meanings previously indicated.
18.	(cancelled)
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art documents are EP 2277869 and WO 9927783 (both IDS References).  While both of said references teach structures that are somewhat similar to the instantly claimed structure, they do not provide motivation for utilizing a substituted alkyl, acyl, or tetrahydropyranyl at the R2 position, wherein one would not have been motivated to make all of the selections necessary to arrive at the instantly claimed structure, and then to substitute R2 with the required substituent without the use of improper hindsight reconstruction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TREVOR LOVE/Primary Examiner, Art Unit 1611